ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

RÉPARATION DES DOMMAGES
SUBIS AU SERVICE
DES NATIONS UNIES

AVIS CONSULTATIF DU 11 AVRIL 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

REPARATION FOR INJURIES
SUFFERED IN THE SERVICE
OF THE UNITED NATIONS

ADVISORY OPINION OF APRIL 11th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent avis doit être cité comme suit:

« Réparation des dommages subis au service des Nations Unies,
Avis consultatif: C. I. J. Recueil 1949, . 174. »

This Opinion should be cited as follows :

‘Reparation for injuries suffered in the service of the United Nations,
Advisory Opinion: I.C.J. Reports 1949, p. 174.”

 

Sales number 17

 

 

 
174

COUR INTERNATIONALE DE JUSTICE

1949
Le 11 avril.

Rôle général ANNÉE 1949

n° 4

11 avril 1949

RÉPARATION DES DOMMAGES
SUBIS AU SERVICE
DES NATIONS UNIES

Dommages subis par les agents des Nations Unies dans l'exercice
de leurs fonctions. — Dommage causé aux Nations Unies. — Dom-
mage causé aux agents. — Qualité des Nations Unies pour présenier
des réclamations en vue d'obtenir la réparation de ces deux catégories
de dommages. — Personnalité internationale des Nations Unies. —
Qualité déduite nécessairement de la Charte et de l’activité des Nations
Unies. — Protection fonctionnelle des agents. — Réclamations contre
un Membre de l'Organisation des Nations Unies. — Réclamation
contre un Etat non membre. — Conciliation de la réclamation de
l'État national et de la réclamation des Nations Unies. — Réclamation
des Nations Unies contre l'État national de l'agent

AVIS CONSULTATIF

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-
dent ; MM. ALVAREZ, FABELA, HACKWORTH, WINIARSKI,
ZORICIC, DE VISSCHER, sir Arnold MCNaAIR, M. KLAESTAD,
Bapawi PACHA, MM. KRYLOv, READ, Hsu Mo, AZEVEDO,

juges.
175 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

La Cour,
ainsi composée,
donne l'avis consultatif suivant :

A la date du 3 décembre 1948, l’Assemblée générale des Nations
Unies a adopté la Résolution ci-après :

«Considérant que la série d'incidents tragiques affectant ces
derniers temps des agents des Nations Unies dans l'exercice de
leurs fonctions soulève, d’une façon plus urgente que jamais, la
question des dispositions à prendre par les Nations Unies pour
assurer à l'avenir à leurs agents une protection maximum et la
réparation des dommages subis,

Considérant comme hautement souhaitable que le Secrétaire
général puisse, sans conteste, agir de la manière la plus efficace
en vue d'obtenir toute réparation due,

L'Assemblée générale

Décide de demander à la Cour internationale de Justice un
avis consultatif sur les questions juridiques suivantes :

«1, Au cas où un agent des Nations Unies subit, dans l’exer-
cice de ses fonctions, un dommage dans des conditions de
nature à engager la responsabilité d’un État, l'Organisation
des Nations Unies a-t-elle qualité pour présenter contre le
gouvernement de jure ou de facto responsable une réclamation
internationale en vue d’obtenir la réparation des dommages
causés a) aux Nations Unies, b) à la victime ou à ses avants
droit ?

IT. En cas de réponse affirmative sur le point I b), comment
l’action de Organisation des Nations Unies doit-elle se concilier
avec les’ droits que F'État dont la victime est ressortissant
pourrait posséder ? »

Charge le Secrétaire général, lorsque la Cour aura donné son
avis, de préparer, à la lumière de cet avis, des propositions et
de les présenter à l’Assemblée générale lors de sa prochaine session
ordinaire. »

Par une lettre du 4 décembre 1948, enregistrée au Greffe le
7 décembre, le Secrétaire général des Nations Unies a transmis
à la Cour copie certifiée conforme de la Résolution de l’Assemblée
générale. Le ro décembre, conformément au paragraphe 1 de
l'article 66 du Statut, le Greffier notifia la requête à tous les Etats
admis à ester en justice devant la Cour; le 11 décembre, par
une communication spéciale directe se référant au paragraphe 2
dudit article, il fit connaître à ces mêmes États que, par : ordon-
nance du même jour, la Cour s'était déclarée disposée à recevoir

5
176 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

d'eux des exposés écrits avant le 14 février 1949, et à entendre
des exposés oraux le 7 mars 1940.

Des exposés écrits furent reçus de la part des États suivants :
Inde, Chine, Etats-Unis d'Amérique, Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, France. Ils furent communiqués
à tous les Etats admis à ester en justice devant la Cour, ainsi
qu'au Secrétaire général des Nations Unies. Entre temps, le
Secrétaire général des Nations Unies avait fait tenir au Greffier,
en se référant à l’article 65 du Statut (dont le paragraphe 2
prescrit qu’à la question soumise pour avis soit joint tout docu-
ment pouvant servir à l'élucider), les documents qui sont énumérés
au bordereau annexé au présent avis.

D'autre part, le Secrétaire général des Nations Unies, ainsi
que les Gouvernements de la République française, du Royaume-
Uni et du Royaume de Belgique, firent savoir à la Cour qu’ils
avaient désigné des représentants chargés de prononcer des
exposés oraux.

Lors des audiences publiques tenues les 7, 8 et 9 mars 1949,
la Cour entendit les exposés oraux présentés

au nom du Secrétaire général des Nations Unies, par son
représentant, M. Ivan Kerno, Secrétaire général adjoit :üargé
du Département juridique, et par M. A. H. Feller, chrecteur
principal de ce Département, conseil ;

au nom du Gouvernement du Royaume de Belgique, par
M. Georges Kaeckenbeeck, D.C.L., ministre plénipotentiaire de
S. M. le Roi des Belges, chef du Service des Conférences de Paix
et de l'Organisation internationale au ministère des Affaires étran-
gères, membre de la Cour permanente d’Arbitrage ;

au nom du Gouvernement de la République francaise, par
M. Charles Chaumont, professeur de droit international public
à la Faculté de droit de Nancy, jurisconsulte au ministère des
Affaires étrangères ;

au nom du Gouvernement du Royaume-Uni de Grande-Bre-
tagne et d’Irlande du Nord, par M. G. G. Fitzmaurice, deuxième
conseiller juridique du Foreign Office.

*
* *

La première question posée à la Cour-est ainsi conçue :

« Au cas où un agent des Nations Unies subit, dans l'exercice
de ses fonctions, un dommage dans des conditions de nature à
engager la responsabilité d’un Etat, l'Organisation des Nations
Unies a-t-elle qualité pour présenter contre le gouvernement
177 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

de jure ou de facto responsable une réclamation internationale
en vue d'obtenir la réparation des dommages causés a) aux Nations
Unies, b) à la victime ou à ses avants droit ?»

Il est utile de présenter, à titre préliminaire, les observations
suivantes :

a) L'Organisation des Nations Unies sera, dans le cours du
présent avis, désignée d'ordinaire mais non toujours par le terme
« l'Organisation ».

b) Les questions I a) et I b) visent « une réclamation interna-
tionale introduite contre le gouvernement de jure ou de facto
responsable ». La Cour considère .que ces questions visent une
réclamation dirigée contre un État. En conséquence, on se servira,
dans le présent avis, des termes « État » ou « Etat défendeur ».

c) La Cour comprend le terme « agent » dans le sens le plus
large, entendant par là quiconque, fonctionnaire rémunéré ou non,
employé à titre permanent ou non, a été chargé par un organe de
l'Organisation d'exercer, ou d'aider à exercer, l’une des fonctions
de celle-ci, bref, toute personne par qui l'Organisation agit.

d) Cette question étant posée pour le cas d’un dommage subi
dans des conditions de nature à engager la responsabilité d’un
État, on doit, en l’examinant, supposer que le dommage résulte
du manquement, par cet État, à des obligations dont l'objet est
‘de protéger les agents de l'Organisation des Nations Unies dans
l'exercice de leurs fonctions.

e) La situation d’un Etat défendeur qui ne fait pas partie de
l'Organisation est examinée plus loin et, pour le moment, la Cour
supposera que le défendeur est Membre de l'Organisation.

*
* *

Les questions posées à la Cour se réfèrent à la « qualité pour
présenter .... une réclamation internationale » ; par conséquent, il
convient de préciser tout d’abord ce que l’on entend par cette
qualité et de considérer les caractères de l'Organisation en vue
de déterminer si, d’une manière générale, ces caractères compor-
tent ou excluent pour elle la faculté de présenter une réclamation
internationale.

La qualité pour présenter une réclamation internationale c’est,
pour qui en est revêtu, la capacité de recourir aux méthodes
habituelles reconnues par le droit international pour l'établissement,
la présentation et le règlement de réclamations. Parmi ces méthodes,
on peut mentionner la protestation, la demande d'enquête, la
négociation et la demande de soumettre l'affaire à un tribunal
arbitral ou à la Cour, dans la mesure où son Statut le permet.

Cette qualité appartient assurément à l'Etat; un Etat peut
présenter à un autre Etat une réclamation internationale. Une
telle réclamation se présente comme une réclamation entre deux

7
178 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

entités politiques, égales en droit, de structure semblable et relevant
toutes deux directement du droit international. Elle est traitée
par voie de négociations, et, en l’état actuel du droit concernant
la juridiction internationale, ne peut être déférée à un tribunal
international que du consentement des États en cause.

Si l'Organisation adresse à l’un de ses Membres une réclamation,
celle-ci sera présentée de la même manière et sera traitée par les
mêmes procédés. Elle pourra, le cas échéant, être appuyée par les
moyens politiques dont dispose l'Organisation.

De cette façon, l'Organisation trouvera là le moyen d’assurer le
respect de ses droits par l'État Membre contre lequel elle élève
une réclamation.

Mais, dans l’ordre international, l'Organisation a-t-elle une
nature qui comporte la qualité pour présenter une réclamation
internationale ? Pour répondre à cette question, il faut tout d’abord
déterminer si la Charte a donné à l'Organisation une condition telle
qu'elle ait vis-à-vis de ses Membres des droits dont elle ait qualité
pour leur demander le respect. En d’autres termes, l'Organisation
est-elle revêtue de la personnalité internationale ? Cette dernière
expression est, sans doute, une expression de doctrine qui, parfois,
a été contestée. Mais elle sera employée ici pour exprimer que
l'Organisation, si elle est reconnue comme possédant cette person-
nalité, est une entité capable d’être bénéficiaire d'obligations
incombant à ses Membres.

Pour répor: dre à cette question, qui n est pas tranchée par les
termes méme. de la Charte, il faut considérer les éaractéres que
celle-ci a entendu donner a l'Organisation.

Les sujets de droit, dans un système juridique, ne sont pas
nécessairement identiques quant à leur nature ou à l'étendue
de leurs droits ; et leur nature dépend des besoins de la commu-
nauté. Le développement du droit international, au cours de
son histoire, a été influencé par les exigences de la vie inter-
nationale, et l'accroissement progressif des activités collectives des
États a déjà fait surgir des exemples d'action exercée sur le plan
international par certaines entités qui ne sont pas des États. Ce
développement aboutit, en juin 1945, à la création d’une organi-
sation internationale dont les buts et les principes sont énoncés
dans la Charte des Nations Unies. Pour atteindre ces buts, il est
indispensable que l'Organisation ait la personnalité internationale.

La Charte ne s’est pas bornée à faire simplement de l’Organisa-
tion créée par elle un centre ou s’harmoniseraient les efforts des
nations vers les fins communes définies par elle (article premier,
par. 4). Elle lui a donné des organes ; elle lui a assigné une mission
propre. Elle a défini la position des Membres par rapport à l'Organi-
sation en leur prescrivant de lui donner pleine assistance dans toute
action entreprise par elle (article 2, par. 5), d'accepter et d'appliquer
les décisions du Conseil de Sécurité, en autorisant l’Assemblée
générale à leur adresser des recommandations, en octroyant à

8
179 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

l'Organisation une capacité juridique, des privilèges et immunités
sur le territoire de chacun de ses Membres, en faisant prévision
d'accords à conclure entre l'Organisation et ses Membres. La
pratique, notamment par la conclusion de conventions auxquelles
l'Organisation est partie, a confirmé ce caractère d'une Organisation
placée, à certains égards, en face de ses Membres, et qui, le cas
échéant, a le devoir de rappeler à ceux-ci certaines obligations. À
cela s’ajoute que les Nations Unies sont une Organisation politique,
ayant une mission politique d’un caractére trés important et a
domaine trés large : maintenir la paix et la sécurité internationales,
développer les relations amicales entre les nations, réaliser la
coopération internationale dans l’ordre économique, social, intel-
lectuel où humanitaire (article premier), et qu’elle agit par des
moyens politiques vis-à-vis de ses Membres. La « Convention sur
les priviléges et immunités des Nations Unies », de 1946, crée des
droits et des devoirs entre chacun des signataires et l'Organisation
(voir notamment section 35). Or, il serait difficile de concevoir
comment une telle convention pourrait déployer ses effets sinon
sur le plan international et entre parties possédant la personnalité
internationale.

De l'avis de la Cour, l'Organisation était destinée à exercer des
fonctions et à jouir de droits — et elle l’a fait — qui ne peuvent
s'expliquer que si l'Organisation possède une large mesure de person-
nalité internationale et la capacité d’agir sur le plan international.
Elle est actuellement le type le plus élevé d'organisation interna-
tionale, et elle ne pourrait répondre aux intentions de ses fondateurs
si elle était dépourvue de la personnalité internationale. On doit
admettre que ses Membres, en lui assignant certaines fonctions, avec
les devoirs et les responsabilités qui les accompagnent, l'ont revétue
de la compétence nécessaire pour lui permettre de s'acquitter effec-
tivement de ces fonctions.

En conséquence, la Cour arrive à la conclusion que l'Organisation
est une personne internationale. Ceci n'équivaut pas à dire que
l'Organisation soit un Etat, ce qu’elle n’est certainement pas, ou
que sa personnalité juridique, ses droits et ses devoirs soient les
mêmes que ceux d’un État. Encore moins cela équivaut-il à dire
que l'Organisation soit un « super- -État », quel que soit le sens de
cette expression. Cela n’implique méme pas que tous les droits et
devoirs de l'Organisation doivent se trouver sur le plan international,
pas plus que tous les droits et devoirs d’un Etat ne doivent s’y
trouver placés. Cela signifie que l’Organisation est un sujet de droit
international, qu'elle a capacité d’être titulaire de droits et devoirs
internationaux et qu’elle a capacité de se prévaloir de ses droits
par voie de réclamation internationale.

La question à examiner ensuite est celle de savoir si la somme des
droits internationaux de l'Organisation comprend le droit de pré-
senter des réclamations internationales de la nature de celles visées
dans la présente demande d'avis. Il s’agit d’une réclamation contre

9
180 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

un État pour obtenir réparation à raison du préjudice provenant
d'un dommage causé à un agent de l'Organisation dans l'exercice
de ses fonctions. Alors qu’un Etat possède, dans leur totalité, les
droits et devoirs internationaux reconnus par le droit international,
les droits et devoirs d’une entité telle que l'Organisation doivent
dépendre des buts et des fonctions de celle-ci, énoncés ou impliqués
par son acte constitutif et développés dans la pratique. Les fonctions
de l'Organisation sont d’un caractère tel qu'elles ne pourraient être
effectivement remplies si elles impliquaient l’action commune sur
le plan international de cinquante-huit ministères des Affaires
étrangères ou plus; la Cour en conclut que les Membres ont conféré
à l'Organisation qualité pour présenter les réclamations internatio-
nales que nécessiterait l'exercice de ses fonctions.

Qu'en est-il des réclamations visées dans la demande d'avis ?
La question I se subdivise en deux points qu'il faut examiner
successivement.

*
* *

La question I a) est ainsi conçue :

« Au cas où un agent des Nations Unies subit, dans l'exercice
de ses fonctions, un dommage dans des conditions de nature à
engager la responsabilité d’un Etat, l'Organisation des Nations
Unies a-t-elle qualité pour ‘présenter contre le gouvernement
de jure ou de facto responsable une réclamation internationale
en vue d’obtenir la réparation des dommages causés a) aux
Nations Unies...: ? »

Cette question concerne uniquement la réparation du dommage
causé à l'Organisation quand il y a eu en même temps dommage
causé à l’un de ses agents. On ne peut douter que l'Organisation
a qualité pour présenter une réclamation internationale contre un
de ses Membres qui, par un manquement à des obligations inter-
nationales envers elle, lui a causé un dommage. Les dommages
visés par la question I a) sont exclusivement les dommages causés
aux intérêts propres de l'Organisation, à ses moyens de fonction-
nement, à son patrimoine et aux intérêts dont elle a la garde. Il
est évident que l'Organisation a qualité pour présenter une récla-
mation pour ces dommages. La réclamation étant fondée sur un
manquement à une obligation internationale, manquement dont
l'Organisation impute la responsabilité à l’un de ses Membres, ce
Membre ne peut prétendre que cette obligation est régie par son
droit national, et l'Organisation est fondée à donner à sa réclama-
tion le caractère d’une réclamation internationale.

Lorsque l'Organisation a subi un dommage résultant du man-
quement par un Membre à ses obligations internationales, il est
impossible de voir comment elle pourrait en obtenir réparation
si elle n’avait pas qualité pour présenter une réclamation inter-
nationale. On ne saurait supposer que dans ce cas tous les Membres

Io
I8I AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

de l'Organisation, à l'exception de l’État défendeur, devraient
s'unir pour présenter une réclamation contre celui-ci pour le
dommage subi par l'Organisation.

La Cour n'est pas appelée à déterminer la mesure précise de
la réparation que l'Organisation sera fondée à obtenir. On peut
dire cependant que le montant de la réparation dépendra de
l'étendue du dommage subi à raison de l’acte illicite ou de l’omis-
sion imputable à l’État défendeur, ce montant étant calculé confor-
mément aux règles du droit international. Dans l'évaluation de
ce dommage interviendrait, entre autres éléments, le rembour-
sement de toute indemnité raisonnable que l'Organisation aurait
eu à verser à son agent ou à ses ayants droit. En outre, le décès
ou Vinvalidité d’un agent accomplissant une mission lointaine
pourrait entraîner des dépenses considérables lorsqu'il s'agirait de
le remplacer. Ce ne sont là que des exemples, et la Cour n'entend
pas prévoir toutes les catégories de dommages que pourrait subir
l'Organisation elle-même.

* *

La question I b} est la suivante:

.. l'Organisation des Nations Unies a-t-elle qualité pour présenter
. une réclamation internationale en vue d’obtenir la réparation
des dommages causés .... b) à la victime ou à ses avants droit ? »

Lorsque l’on examine le point de droit auquel donne naissance
la question I b), il est inutile de répéter les considérations qui ont
conduit la Cour à répondre affirmativement à la question I a).
On peut maintenant admettre que l'Organisation a qualité pour
présenter une réclamation sur le plan international, pour négocier,
pour conclure un compromis et pour exercer une action devant
un tribunal international. La seule question juridique qu'il reste
à examiner est celle de savoir si, en présentant une réclamation
internationale de cette sorte, l'Organisation peut « obtenir la
réparation des dommages causés … à la victime.... ».

La règle traditionnelle selon laquelle la protection diplomatique
est exercée par l'État national n'implique pas une réponse négative
à la question I 0).

Tout d’abord, cette règle s'applique aux réclamations présentées
par un État. Or, ici, il s’agit du cas différent et nouveau d’une
réclamation qui serait présentée par l'Organisation.

En second lieu, même dans les rapports entre Etats, cette règle
comporte d'importantes exceptions, car il existe des cas dans
lesquels la protection peut être exercée par un État au profit de
personnes qui n’ont pas sa nationalité.

En troisième lieu, la règle repose sur deux bases. Premièrement,
l'État défendeur a manqué à une obligation envers l'État national,
à l'égard de ses ressortissants. Deuxièmement, seule la partie envers

iI
182 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

laquelle une obligation internationale existe peut présenter une
réclamation à raison de la violation de celle-ci. Tel sera précisément
le cas si, lorsque l'Organisation internationale présente une réclama-
tion pour dommages subis par son agent, elle le fait en invoquant
un manquement à une obligation existant envers elle. Ainsi, la
règle de la nationalité de la réclamation ne fournit aucune objection
à la reconnaissance à l'Organisation du droit de présenter: une
réclamation pour les dommages visés par la question I b). Au
contraire, le principe qui est à la base de cette règle conduit à
lui reconnaître cette qualité si l'Organisation invoque comme
motif de sa réclamation un manquement à une obligation existant
envers elle.

D'autre part, l’analogie tirée de la règle traditionnelle relative
à la protection diplomatique des ressortissants à l'étranger ne peut,
par elle-même, justifier une réponse affirmative. Il n’est pas possible,
par un recours exagéré à l’idée d’allégeance, d’assimiler au lien de
nationalité qui existe entre l’État et son ressortissant le lien juridique
qui, selon l'article 100 de la Charte, existe entre l'Organisation,
d’une part, et le Secrétaire général et le personnel du Secrétariat,
d'autre part.

La Cour se trouve ici en présence d’une situation nouvelle. On ne
peut répondre à la question qui naît de cette situation qu'en déter-
minant de quelle manière elle est réglée par les dispositions de la
Charte interprétées à la lumière des principes du droit international.

La question est comprise dans les limites déjà établies, c'est-à-dire
qu'elle présuppose que le dommage à raison duquel est demandée
la réparation naît du manquement à une obligation destinée à
aider un agent de l'Organisation dans l'exercice de ses fonctions.
Il ne s’agit pas d’un cas dans lequel l’acte ou l’omission illicite
constitueraient seulement une violation des obligations générales
incombant à l'État à l'égard de la condition des étrangers ; les
réclamations présentées à ce titre ressortiraient à la compétence
de l’État national et non en règle générale à celle de l'Organisation.

La Charte ne confère pas expressément à l'Organisation qualité
pour comprendre, dans sa demande de réparation, les dommages
causés à la victime ou à ses ayants droit. La Cour doit donc
commencer par rechercher si les dispositions de la Charte afférentes
aux fonctions de l'Organisation et à la part prise par les agents de
celle-ci à l'exercice desdites fonctions impliquent, pour l’Organisa-
tion, le pouvoir d'assurer à ses agents la protection limitée qui
consisterait à présenter une demande à leur profit, afin d'obtenir
réparation des dommages subis en de telles circonstances. Selon le
droit international, l'Organisation doit être considérée comme
possédant ces pouvoirs qui, s'ils ne sont pas expressément énoncés
dans la Charte, sont, par une conséquence nécessaire, conférés
à l'Organisation en tant qu’essentiels à l'exercice des fonctions de
celle-ci. Ce principe de droit a été appliqué à l'Organisation inter-
nationale du Travail par la Cour permanente de Justice internationale

“12
183 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

dans son Avis consultatif n° 13, du 23 juillet 1926 {Série B, n° 13,
p. 18), et il doit l'être aux Nations Unies.

Eu égard à ses buts et fonctions précédemment indiqués, l'Organi-
sation peut constater la nécessité — et a en fait constaté la nécessité
— de confier à ses agents des missions importantes qui doivent être
effectuées dans des régions troublées du monde. De telles missions,
par leur nature, exposent souvent les agents à des dangers excep-
tionnels auxquels les personnes ne sont pas exposées d'ordinaire.
Pour cette même raison, les dommages subis par ces agents dans
ces conditions se produiront parfois de telle manière que leur État
national ne serait pas fondé à introduire une demande en réparation
sur la base de la protection diplomatique ou, tout au moins, ne
serait pas disposé à le faire. Tant afin d’assurer l’exercice efficace
et indépendant de ses fonctions que pour procurer à ses agents
un appui effectif, l'Organisation doit leur fournir une protection
appropriée.

On s’est déjà rendu compte de ce besoin de protection des agents
de l'Organisation, en tant que condition dont dépend l'exercice des
fonctions de celle-ci ; il ressort du préambule de la Résolution du
3 décembre 1948 (supra, p. 175) que telle était l'opinion unanime
de l’Assemblée générale.

A cet effet, les Membres de l'Organisation ont contracté certains
engagements, dont les uns figurent dans la Charte et d’autres dans
des accords complémentaires. ‘Il n’est pas besoin de décrire ici le
contenu de ces accords, mais la Cour doit insister sur l'importance
du devoir de donner à l'Organisation « pleine assistance », accepté
par ses Membres dans l’article 2, paragraphe 5, de la Charte. Il
faut se souvenir que le fonctionnement efficace de l'Organisation,
l’accomplissement de ses devoirs, l'indépendance et l'efficacité de
l’œuvre de ses agents exigent le strict respect de ces engagements.
A cette fin, il est nécessaire que, lorsqu'un manquement se produit,
l'Organisation soit en mesure d'inviter l'État responsable à remédier
à ce manquement et, notamment, d'obtenir de cet Etat réparation
des dommages que ce manquement peut avoir causés à l'agent de
l'Organisation.

Pour que l'agent puisse s'acquitter de ses devoirs de façon satis-
faisante, il faut qu’il sente que cette protection lui est assurée par
l'Organisation et qu’il peut compter sur elle. Afin de garantir l’indé-
pendance de l’agent et, en conséquence, l’action indépendante de
l'Organisation elle-même, il est essentiel que l’agent, dans l'exercice
de ses fonctions, n’ait pas besoin de compter sur une autre protection
que celle de l'Organisation (sauf, bien entendu, la protection plus
directe et plus immédiate due par l’État sur le territoire duquel il
peut se trouver). En particulier, il ne doit pas avoir à s'en remettre
à la protection de son propre État. Si tel était le cas, son indépen-
dance pourrait, contrairement au principe qu’applique l’article 100
de la Charte, se trouver compromise. Enfin, il est essentiel que

13
184 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

l'agent — qu'il appartienne à un État puissant ou faible, à un État

plus ou moins touché par les complications de la vie internationale,
à un État en sympathie ou non avec sa mission — sache que, dans
l'exercice de ses fonctions, il est placé sous la protection de l’Organi-
sation. (Cette assurance est encore plus nécessaire si l'agent est un
apatride.)

À considérer le caractère des fonctions confiées à Organisation
et la nature des missions de ses agents, il devient évident que la
qualité de l'Organisation pour exercer, dans une certaine mesure,
une protection fonctionnelle de ses agents, est nécessairement impli-
quée par la Charte.

Les obligations contractées par les États, afin de permettre aux
agents de l'Organisation de s'acquitter de leurs devoirs, sont sous-
crites non dans l’intérêt des agents mais dans celui de l'Organisation.
Quand celle-ci demande réparation à raison d’un manquement à ces
obligations, elle invoque son propre droit, le droit de voir respecter
les obligations assumées envers elle. Sur cette base, l'Organisation
demande réparation du préjudice subi, car «c’est un principe du
droit international que la violation d’un engagement entraîne l’obli-
gation de réparer dans une forme adéquate », ainsi que l'a dit la
Cour permanente de Justice internationale dans son Arrêt n° 8, du
26 juillet 1927 (Série À, n° 9, p. 21). En demandant une réparation
fondée sur le préjudice subi par son agent, l'Organisation ne repré-
sente pas cet agent ; elle affirme son propre droit, le droit de garantir
le respect des engagements contractés envers l'Organisation.

Eu égard aux considérations qui précèdent et au droit incon-
testable de l'Organisation d'exiger que ses Membres remplissent les
obligations contractées par eux dans l'intérêt du bon fonctionnement
de l'Organisation, la Cour estime qu’en cas de manquement à ces
obligations, l'Organisation a qualité pour demander une réparation
appropriée et que, dans l'évaluation du montant de cette réparation,
l'Organisation a le droit de faire figurer le dommage subi par la
victime ou par ses ayants droit.

Il reste à savoir si l'Organisation a « qualité pour présenter contre
le gouvernement de jure ou de facto responsable une réclamation
internationale en vue d’obtenir la réparation des dommages causés
a) aux Nations Unies, b) à la victime ou à ses ayants droit » quand
l'Etat défendeur n’est pas membre de l'Organisation.

Lorsque l’on examine cet aspect de la question I a) et b}, o
doit avoir présents à l'esprit les motifs qui ont conduit la Cour à a
donner à cette question une réponse affirmative quand l’État
défendeur est un Membre de l’Organisation. Il a été établi que
l'Organisation a qualité pour présenter des réclamations sur le

T4
185 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

plan international et qu’elle possède un droit de protection fonction-
nelle à l'égard de ses agents. Ici encore la Cour est autorisée à
supposer que le dommage subi engage la responsabilité d’un
État, et elle n’est pas appelée à exprimer une opinion sur les
différentes manières dont pareille responsabilité pourrait être
engagée. Par conséquent, la question qui se pose est celle de
savoir si l'Organisation a qualité pour présenter une réclamation
contre l’État défendeur afin d'obtenir réparation à raison de ce
dommage, ou si, au contraire, cet Etat, s’il n’est pas membre de
V Organisation, est fondé à objecter que la qualité pour présenter
une réclamation internationale fait défaut à l'Organisation. A cet
égard, la Cour est d’avis que cinquante Etats, représentant une
très large majorité des membres de la communauté internationale,
avaient le pouvoir, conformément au droit international, de créer
une entité possédant une personnalité internationale objective —
et non pas simplement une personnalité reconnue par eux seuls —
ainsi que la qualité de présenter des réclamations internationales.

En conséquence, la Cour arrive à la conclusion qu'il y a lieu
de répondre affirmativement à la question I a) et 6), que l'État
défendeur soit ou non Membre des Nations Unies.

La question II est ainsi conçue :

«En cas de réponse affirmative sur le point I 5), comment
l’action de l’Organisation des Nations Unies doit-elle se concilier
avec les droits que l’État dont la victime est ressortissant pourrait
posséder ? »

La réponse affirmative, donnée par la Cour à la question I b),
l'oblige à examiner maintenant la question II. Lorsque la victime
possède une nationalité, il peut évidemment se présenter des cas
dans lesquels l’acte dommageable qui l’a atteinte peut intéresser
tant son Etat national que l'Organisation. Lorsque cela se produit,
le droit de protection diplomatique appartenant à l'État et le droit
de protection fonctionnelle appartenant à l'Organisation peuvent
se trouver en concurrence ; c’est là le seul cas que la Cour soit invitée
à traiter.

En pareil cas, il n'existe pas de règle de droit qui attribue une
priorité à l’un ou à l’autre, ou qui oblige soit l'État soit l'Organisation
à s'abstenir de présenter une réclamation internationale. La Cour
186 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

ne conçoit pas pourquoi les parties intéressées ne pourraient trouver
des solutions inspirées par la bonne volonté et le bon sens ; et, pour
les rapports entre l'Organisation et ses Membres, elle attire l’atten-
tion sur le devoir de ceux-ci de donner « pleine assistance », devoir
prévu par l’article 2, paragraphe 5, de la Charte.

Bien que les bases des deux réclamations soient différentes, cela
ne signifie pas que l’État défendeur puisse être contraint à payer
deux fois la réparation due à raison du dommage. Les tribunaux
internationaux connaissent bien le problème que pose une réclama-
tion à laquelle sont intéressés deux ou plusieurs États nationaux,
et ils savent comment protéger, en pareil cas, l’État défendeur.

Le risque de concurrence entre l'Organisation et l'État national
peut être réduit ou éliminé, soit par une convention générale, soit
par des accords conclus dans chaque cas d'espèce. Il n’est pas douteux
qu'avec le temps une pratique se développera, et il convient de se
rappeler que déjà certains Etats, dont les ressortissants ont subi des
dommages, au cours de missions entreprises par eux pour le compte
de l'Organisation, se sont montrés raisonnablement disposés à
rechercher, dans un esprit de coopération, une solution pratique.

La question relative à la conciliation de l’action exercée par
l'Organisation avec les droits de l’État national peut se présenter
d’une autre manière : savoir quand l'agent possède la nationalité
de l'État défendeur.

La pratique généralement suivie selon laquelle un État n’exerce
pas sa protection au profit d’un de ses nationaux contre un État
qui considère celui-ci comme son propre national ne constitue pas
un précédent dont on puisse se prévaloir ici. En effet, l’action exercée
par l'Organisation ne se fonde pas sur la nationalité de la victime
mais sur sa qualité d'agent de l'Organisation. Il est donc ici indif-
férent de savoir si l’État auquel s’adresse la réclamation le considère
ou non comme son national, car la question de sa nationalité
n'est pas pertinente pour l’admissibilité de la réclamation.

En droit, il ne semble donc pas que la circonstance que l'agent
possède la nationalité de l’État défendeur constitue un obstacle
à une réclamation présentée par l'Organisation, à raison d'un man-
quement aux obligations existant envers elle, qui s’est produit
dans l'exercice, par cet agent, de sa mission.

16
187 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

PAR CES MOTIFS,

La Cour est d'avis,

Sur la question I a):

i) à l'unanimité,

Qu’au cas où un agent des Nations Unies subit, dans l’exercice
de ses fonctions, un dommage dans des conditions de nature à
engager la responsabilité d’un Etat Membre de!’ Organisation, celle-
ci a qualité pour présenter contre le gouvernement de juve ou de
facto responsable une réclamation internationale en vue d’obtenir
la réparation des dommages causés aux Nations Unies.

ii) à l’unanimité,

Qu’au cas où un agent des Nations Unies subit, dans l’exercice
de ses fonctions, un dommage dans des conditions de nature à
engager la responsabilité d’un Etat qui n’est pas membre de l’Orga-
nisation, celle-ci a qualité pour présenter contre le gouvernement
de jure ou de facto responsable une réclamation internationale en
vue d'obtenir la réparation des dommages causés aux Nations
Unies.

Sur la question I b) :
i) par onze voix contre quatre,

Qu’au cas où un agent des Nations Unies subit, dans l'exercice
de ses fonctions, un dommage dans des conditions de nature à
engager la responsabilité d’un État Membre de l'Organisation,
celle-ci a qualité pour présenter contre le gouvernement de jure
ou de facto responsable une réclamation internationale en vue
d'obtenir la réparation du dommage causé à la victime ou à ses
ayants droit.

ll) par onze voix contre quatre,

Qu’au cas où un agent des Nations Unies subit, dans l'exercice
de ses fonctions, un dommage dans des conditions de nature à enga-
ger la responsabilité d’un Etat qui n’est pas membre de l’Organi-
sation, celle-ci a qualité pour présenter contre le gouvernement
de jure ou de facto responsable une réclamation internationale en
vue d'obtenir la réparation des dommages causés à la victime ou
à ses ayants droit.

17
188 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

Sur la question IT:
Par dix voix contre cinq,

Quand l'Organisation des Nations Unies présente une récla-
mation en vue d'obtenir la réparation des dommages causés à son
agent, elle ne peut le faire qu'en se fondant sur un manquement
à des obligations existant envers elle ; le respect de cette règle aura
d'ordinaire pour conséquence de prévenir un conflit entre l’action
de l'Organisation et les droits que pourrait posséder l’État dont la
victime est ressortissant et, de la sorte, d'assurer la conciliation
de ces réclamations ; cette conciliation dépendra pour le surplus
de considérations propres à chaque cas d’espèce et d'accords à
conclure entre l'Organisation et les divers Etats individuellement,
soit en général, soit dans chaque cas d’espèce.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le onze avril mil neuf cent quarante-
neuf, en deux exemplaires, dont l’un restera déposé aux archives
de la Cour et dont l’autre sera transmis au Secrétaire général des
Nations Unies.

Le Président de la Cour,

(Signé: BASDEVANT-

Le Greffier de la Cour,

(Signé) E. HAMBRO.

18
189 AVIS DU II IV 49 (RÉPARATION DES DOMMAGES SUBIS)

M. WINIARSKI, iuge, déclare qu’à son regret, il n'est pas à
même de se rallier à la réponse donnée par la Cour à la question
I b). D'une manière générale, il partage les vues exprimées dans
l'opinion dissidente du juge Hackworth.

MM. ALVAREZ et AZEVEDO, juges, tout en souscrivant à l'avis
de la Cour, se prévalent du droit que leur confère l’article 57 du
Statut et joignent audit avis les exposés de leur opinion individuelle.

M. Hackwortu, Bapawi PACHA et M. Kry ov, juges, déclarant
ne pas pouvoir se rallier à l’avis de la Cour et se prévalant du
droit que leur confère l’article 57 du Statut, joignent audit avis
les exposés de leur opinion dissidente.

(Paraphé) J. B.
(Paraphé) E. H.

19
220

ANNEXE

BORDEREAU DES DOCUMENTS SOUMIS A LA COUR

DOCUMENTS DÉPOSÉS AU COURS DE LA PROCÉDURE ÉCRITE
PAR LE SECRÉTAIRE GÉNÉRAL DES NATIONS UNIES.

1. Document de l’Assemblée générale (A/674, 7 octobre 1948).

2. Compte rendu d’une séance plénière de l'Assemblée générale
(A/PV 169, 3 décembre 1948).

3. Documents de la Sixième Commission de l’Assemblée générale. .

A/C.6/275. A/C.6/282.
» 275/Rev. 1. » 283.
» 276, » 284.
» 297. » 285.
» 278, » 286.
» 279. » 287.
»  279/Corr. I. » 291.
» 280. » 292.
» 281, » 293.
» 281/Rev. I. » 294.
» 281/Rev. 2.

4. Rapport de la Sixième Commission de l’Assemblée générale (A/749,
2 décembre 1948), Corr. I, texte francais, et Corr. 2, texte anglais.

5. Comptes rendus des séances de la Sixième Commission de l’As-
semblée générale.

A/C.6/SR. 112. A/C.6/SR. 118.
» 113. » 119.
» IT4. » 120.
» 115. » 121.
» 116. » 124.
» 117. » 124, Corr. x, texte anglais.
